DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on September 20, 2019.
Priority
The present application claims benefit to U.S. Provisional Patent App. No. 62/758,399 filed on November 9, 2018 and entitled “TECHNOLOGICAL IMPROVEMENTS TO NETWORKED COMPUTER SYSTEMS HAVING PARTICULARIZED COMPONENTS THAT ARE SPECIALLY PROGRAMMED TO UNCONVENTIONALLY EFFECTUATE EFFICIENT BLOCKCHAIN STORAGE” – which upon review, provides proper support for the claims of the present application. Moreover, the present application was filed on September 20, 2019, which is less than or equal to a year after the above provisional filing date of November 9, 2018. Hence, the present application validly claims the benefit of, and incorporates by reference the entirety of, the above provisional under 35 U.S.C. 119(e) and 37 CFR 1.78(a) and its effective filing date has been hereby established as November 9, 2018. See MPEP 211.
                  Status of Claims
Claims 1-20 are pending and have been examined. The claim rejections and objections to the Drawings and Specification are set forth below.
Drawings
The drawings are objected to because of the following informalities: 
In FIG. 15, the lower text in Block 0, Block 1 & Block 2 is very fuzzy and hard to make out. Thus, this text should be replaced with clearer text for ease of reading.
In FIGS. 5-9 & 14, reference characters e.g., “500”, “600”, “700”, “800”, “900” and “1400” are shown respectively in FIGS. 5, 6, 7, 8, 9 & 14, but no mention of those corresponding numbers are made in the Specification (specific pages and paragraph number ranges set forth below in the objections to the Specification). Thus, either the above-mentioned reference characters should be removed from their respective Figures, or a mention of the numbers of those reference characters should be added in corresponding portions of the Specification, as discussed in further detail within the objections to the Specification made below.
Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 3, par. [0007], fourth line down, “plethora of talented” should be “plethora of talent”, “plethora of talented ones” or “plethora of talented artists”.
On page 5, para. [0012], ninth to tenth lines down on the page, “may further hosting” should be “may further host”. 
On page 6, para. [0013], fourth line down, the excessive spacing between “database,” and “responsively generate” should be removed. Eighth to ninth lines down, the excessive spacing between “instructions,” and “transmit” should also be removed.
On page 7, para. [0015], seventh line down, the phrase “other works producers” is confusingly worded – did Applicants mean “other work producers”?
On page 14, para. [0045], last line of the page, “authenticate a user’s on our platform” should be “authenticate a user is on our platform”.
On page 16, para. [0048], fourth line down on the page, “twelve month to be” should be “twelve months to be”.
On page 18, para. [0054], third line down, “filmmakers scores” should be “filmmakers score” (singular “score”, not plural) or “a filmmaker scores” (singular “filmmaker”).
On page 23, para. [0074], top line, the “_” before “The structure” should be removed.
On page 29, para. [0091], fourth line down, “A&R” should be defined the first time.
On pages 31-32, paras. [0100]-[0102], FIG. 5 is described but no mention is made to the reference character “500”. Thus, either a mention of “500” should be added, or “500” should be removed from FIG. 5, as discussed above for the Drawings.
On pages 32-33, paras. [0103]-[0104], FIG. 6 is described but no mention is made to the reference character “600”. Thus, either a mention of “600” should be added, or “600” should be removed from FIG. 6, as discussed above for the Drawings.
On pages 33-35, paras. [0105]-[0108], FIG. 7 is described but no mention is made to the reference character “700”. Thus, either a mention of “700” should be added, or “700” should be removed from FIG. 7, as discussed above for the Drawings.
On page 35, para. [0108], number 7., second line, the excessive spacing between “tokens” and “are transferred” should be removed.
On pages 35-37, paras. [0109]-[0114], FIG. 8 is described but no mention is made to the reference character “800”. Thus, either a mention of “800” should be added, or “800” should be removed from FIG. 8, as discussed above for the Drawings.
On page 37, para. [0014], fifth line down, the sentence beginning “FIG. 9 is a graphic…” should be spaced into a new separate paragraph to allow for ease of reading.
On pages 37-38, paras. [0114]-[0115], FIG. 9 is described but no mention is made to the reference character “900”. Thus, either a mention of “900” should be added, or “900” should be removed from FIG. 9, as discussed above for the Drawings.
On page 40, para. [0121], second line down, “term sheet1300” should be “term sheet 1300” (space apart “sheet” and “1300”).
On page 41, para. [0123], FIG. 14 is described but no mention is made to the reference character “1400”. Thus, either a mention of “1400” should be added, or “1400” should be removed from FIG. 14, as discussed above for the Drawings.
On page 32, para. [0126], the sentences of the first two bullets are missing a period at the end. Or, to be consistent with the other two bullet sentences, the period should be removed at the end of the sentence in the third bullet.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the preamble limitations of “An enhanced computer memory system for use in improving a distributed data communication network…while minimizing network bandwidth usage and consumed processing power” contains intended use language that might have an unduly broad scope. See MPEP 2111. For example, there could be countless ways to “improve” a “distributed data communication network”, and how exactly or in what aspect is that data communication network being “improved”? Same thing as to there being countless ways to perform “minimizing network bandwidth usage and consumed processing power” and also how specifically and by what specific means are such metrics being “minimized”? Thus, clarifications should be made in order to avoid overly broad interpretations.
Also for claim 1, the limitation “the processor” first recited third line down in the paragraph beginning “a network server system…” and also recited in the second line down in the paragraph beginning “the specially programmed processing…” should be “the at least one processor” for consistency, clarity and compliance with the rules of antecedent basis.
Further for claim 1, the limitations “processing instructions” (fourth line down in the paragraph beginning “a network server system…”) and “instructions” (eight line down or second to last line in the same paragraph) are indefinite because it is unclear if they refer to the “specially-programmed processing instructions” recited previously or to different “processing instructions” or “instructions”. If the former (they are all the same), then the limitations should consistently be “the specially-programmed processing instructions” throughout the claim. If the latter (they are all different), then they should be distinguished somehow, e.g., “communicating X processing instructions” and “submitting Y processing instructions”, where X & Y are identifiers supported by the Specification. Furthermore, first/second/third identifiers can be used for these specially-programmed processing instructions if they are all different.
Furthermore for claim 1, the limitation “the communication network”, fifth line down from the paragraph beginning “a network server system…”, sixth line down in the same paragraph, and fourth line down in the paragraph beginning “the network server system…” should all be “the distributed data communication network” for clarity, consistency, and compliance with antecedent basis. Moreover, after the second “communication network” in the paragraph beginning “a network server system…”, the excessive space before the comma “,” should be removed so as to recite “the distributed data communication network,”.
Additionally for claim 1, the limitation “the website”, seventh line down in the paragraph beginning “a network server system…” should be “the publicly-accessible website” for clarity, consistency, and compliance with antecedent basis.
Moreover for claim 1, the limitation “the remote processing devices”, seventh to eighth lines down in the paragraph beginning “a network server system…” should be “the remote computing devices”.
Even further for claim 1, the limitation “remote computing devices of a plurality of users” (first line of the paragraph beginning “the network server system allowing…”) should be recited the first time that “remote computing devices” is recited in the preceding paragraph, so that this limitation should only recite “the remote computing devices”.
Yet even further for claim 1, if Applicants wish to recite the limitation “the plurality of remote computing devices”, fourth line down in the paragraph beginning “the network server system further communicating with a blockchain…”, then “a plurality of remote computing devices” should replace the first time “remote computing devices” is recited in the preceding paragraph beginning “a network server system…”. Otherwise, if Applicants do not wish to recite “the plurality” limitation, then this limitation should be amended to simply recite “the remote computing devices” instead (just as recited in the next line down).
Yet even more further for claim 1, the limitation “the Internet” although referring to “the Internet” should be rewritten in a form in accordance with antecedent basis rules e.g., “an Internet connection”. Moreover, is this “Internet” a more specific limitation of the “distributed data communication network” (as in claim 19, the “communication network” is recited instead of “Internet”). If so, then the phrase encompassing the limitation should be amended to recite, e.g., “…over the distributed data communication network separately from the website, wherein the data communication network comprises the Internet”.
Yet even additionally further for claim 1, the limitation “specially programmed” in the paragraph starting “the specially programmed processing…” should be “specially-programmed” to be consistent with the previously recited limitation. Either that, or the first time “specially-programmed” is recited should be changed to “specially programmed” in order to keep the limitation the same.
Yet even additionally for claim 1, the limitation “the blockchain data storage system” should be “the blockchain distributed storage system” for consistency, clarity, and compliance with antecedent basis. However, if this term is a new component and not a typo, then it should be recited as “a blockchain data storage system”.
Yet even additionally more for claim 1, the limitation “specially-programmed processing instructions” in the last paragraph beginning “the network server system, the remote computing devices…” should be “the specially-programmed processing instructions” for consistency, clarity and compliance with the rules of antecedent basis.
Finally for claim 1, the limitation “in a manner that conserves bandwidth and lowers consumed processing power” is vague and indefinite intended use language that invokes an unduly broad scope, as discussed above. See MPEP 2111. For example, there are countless ways to configure a network “in a manner” to conserve bandwidth and lower consumed processing power, even with the above-recited specially-programmed processing instructions.
As to claims 2-18, changes to claim 1 limitations should also be made for the dependent claims, e.g., in claims 2, 16 & 18, “the processor” should be “the at least one processor”.
As to claims 19 & 20, the above rejections for claim 1 apply for the same or similar limitations recited in claims 19 & 20 due to those claims being nearly identical to claim 1.
As to claim 19, the limitation “the communication network” (first recited two times in the paragraph beginning “a network server system having…”, then recited once in the paragraph beginning “the network server system allowing…”, then recited once in the paragraph beginning “the network server system further communication…”, and then finally recited once in the paragraph beginning “transmit the configuration instructions…”) should be “the distributed data communication network” for consistency, clarity and compliance with antecedent basis.
As to claim 20, it is uncertain what is “including a network server system”: the “method” or the “distributed data communication network”? Also, there appears to be no clear connection between the “method” and all the hardware in the preamble e.g., is the method executed by the processor or comprising certain instructions, or what exactly? Clarification is required.
Also for claim 20, the limitation “a website” (in the paragraph beginning “receiving a processing request…”) is indefinite because it is unclear whether or not it refers to “a publicly-accessible website” recited previously. If they refer to the same thing, then the limitation should be “the publicly-accessible website”. If they refer to different things, then the limitation should be “a X website” where X is an identifier supported by the Specification. First/second identifiers may also be used between the first recited publicly-accessible website and the second website, if they are in fact different, that is.
Further for claim 20, the limitation “network bandwidth usage” (in the paragraph beginning “generating confirmation instructions…”) should be “the network bandwidth usage” because “network bandwidth usage” was recited previously e.g., in the preamble. However, this limitation is problematic due to being tied to an unduly broad as well as vague intended use/benefit (see above, e.g., “minimizing network bandwidth usage”), so its usage should be reconsidered in light of that rejection as well.
Furthermore for claim 20, the limitation “a network communication interface” (in the paragraph beginning “transmitting the confirmation instructions…”) should be “the network communication interface” because “network communication interface” was recited previously e.g., in the preamble. 
Additionally for claim 20, the limitation “consumed processing power” (in the paragraph beginning “transmitting the output instructions…”) should be “the consumed processing power” because “consumed processing power” was recited previously e.g., in the preamble. However, this limitation is problematic due to being tied to an unduly broad as well as vague intended use/benefit (see above, e.g., “minimizing…consumed processing power”), so its usage should be reconsidered in light of that rejection as well.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as receiving a processing request via a website, storing the processing request in a customized storage entity, determining output instructions based on the processing request, storing the output instructions in the customized storage entity, generating confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, transmitting the confirmation instructions to a blockchain distributed storage entity for permanent and unalterable storage, generating a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests, and transmitting the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions to the blockchain distributed storage entity for permanently and unalterably storing the output instructions and the additional output instructions, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exceptions of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing bandwidth usage and consumed processing power”) is directed to a process in the instant case. The limitations of “receiving a processing request from a remote [user] via a website; storing the processing request in a customized [storage entity], where receipt of the processing request is immediately verifiable by the remote [user] via the website; determining output instructions based on the processing request received from the remote [user], the output instructions comprising at least one field enhancement of the customized [storage entity] generated by computing the processing request in accordance with a variable stored in the customized [storage entity] that is referenced by the processing request; storing the output instructions in the customized [storage entity], the output instructions being immediately verifiable by the remote [user] via the website; generating confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the confirmation instructions can be used to verify a validity of the output instructions; transmitting the confirmation instructions via a network communication [entity] to a blockchain distributed storage [entity] for permanent and unalterable storage, the confirmation instructions thereafter being accessible by the remote [user] from the blockchain distributed storage [entity] over the communication network without accessing the website; generating a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests received from a plurality of additional remote [users] via the network communication [entity]; and transmitting the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions, via the network communication [entity] to the blockchain distributed storage [entity] for permanently and unalterably storing the output instructions and the additional output instructions such that consumed [entity] processing power is lower than if the output instructions and the additional output instructions were transmitted separately to the blockchain data storage [entity], where the output instructions and the additional output instructions are thereafter publicly accessible via the blockchain distributed storage [entity] without accessing the website, and the output instructions are verifiable by any remote [user] using the confirmation instructions” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a processing request via a website, storing the processing request in a customized storage entity, determining output instructions based on the processing request, storing the output instructions in the customized storage entity, generating confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, transmitting the confirmation instructions to a blockchain distributed storage entity for permanent and unalterable storage, generating a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests, and transmitting the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions to the blockchain distributed storage entity for permanently and unalterably storing the output instructions and the additional output instructions, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a distributed data communication network (e.g., the Internet, as recited later), a network server system having at least one processor in operative connection with electronic memory, customized databases, a network communication interface, remote computing devices having displays, a graphical user interface for submitting instructions and request and presenting immediate confirmations (if hardware), a remote computing device, a customized database, a blockchain distributed storage system (if hardware, also mistakenly recited as a blockchain data storage system), a plurality of additional remote computing devices, and any remote computing device (as well as securely-recorded data, network bandwidth usage, consumed processing power, specially-programmed processing instructions, processing instructions, requests between the network server system and remote computing devices over the communication network, a publicly-accessible website having a network address on the communication network, a graphical user interface for submitting instructions and request and presenting immediate confirmations (if software), a processing request, a website, output instructions, confirmation instructions, checksum value, hash value, a smaller data size than a data size of the output instructions, a validity of the output instructions, a blockchain distributed storage system (if software), a plurality of additional confirmation instructions, additional output instructions, additional processing requests, and a batch submission, which all are merely abstract information, abstract static and/or programmable data, abstract software code or software per se and/or executable instructions or algorithms), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the network server system having at least one processor in operative connection with electronic memory, interacting with the distributed data communication network or the Internet, the customized databases and the customized database, the network communication interface, the remote computing devices, the remote computing device, the plurality of additional remote computing devices, and the any remote computing device having displays, the graphical user interface for submitting instructions and request and presenting immediate confirmations, and the blockchain distributed storage system, to perform all the steps. A plain reading of FIGS. 1 & 4 as well as their associated descriptions in paragraphs [0059]-[0086] & [0093]-[0099] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0060] (“For example, any component of the system 10 may include a processor, memory or storage, a network transceiver, a display, operating system and application software (e.g., for providing a user interface), and the like. Other conventional components, hardware, and/or software included in the system 10 that are well known to persons skilled in the art are not shown or discussed herein for brevity.”); [0095] (“The server 12 may include other conventional components not shown, nor further discussed for the sake of brevity. One having ordinary skill in the art will understand any other conventional hardware and software necessary for implementation is included but not specifically shown in FIG. 4.”); [0096]-[0098] (describing generic “processors” e.g. “processor 41” implementing “conventional” software e.g., operating systems). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The network server system, the at least one processor, the electronic memory, the distributed data communication network, the Internet, the customized database(s), the network communication interface, the (plurality of additional or any) remote computing device(s), the displays, the graphical user interface, and the blockchain distributed storage system are also recited at a high-level of generality, e.g., as generic server systems, processors, memories, networks, databases, communication interfaces, devices, displays, user interfaces, and storage systems performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the network server system, the at least one processor, the electronic memory, the distributed data communication network, the Internet, the customized database(s), the network communication interface, the (plurality of additional or any) remote computing device(s), the displays, the graphical user interface, and the blockchain distributed storage system of independent claim 1, all components shared by independent claim 20, independent claim 19 also contain the generic computing components of: a personal computing device (claim 19), a smartphone (claim 19), a publicly-accessible blockchain (if hardware) (claim 19).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the network server system (claims 1, 19 & 20), the at least one processor (claims 1, 19 & 20), the electronic memory (claims 1, 19 & 20), the distributed data communication network (claims 1, 19 & 20), the Internet (claim 1), the customized database(s) (claims 1, 19 & 20), the network communication interface (claims 1, 19 & 20), the (plurality of additional or any) remote computing device(s) (claims 1, 19 & 20), the displays (claims 1, 19 & 20), the graphical user interface (claims 1, 19 & 20), the blockchain distributed storage system (claims 1, 19 & 20), the personal computing device (claim 19), the smartphone (claim 19), the publicly-accessible blockchain (claim 19), as well as the external data source (claim 2), the publicly-accessible blockchain (claim 4), and the display of the remote processing device (claim 5), recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 19 & 20 based on similar reasoning and rationale.
Dependent claims 2-18, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 16 & 18, the limitations of “The enhanced memory system of claim 1, the specially programmed processing instructions further enabling the processor to:receive, from an external data source, update instructions for updating the variable in the customized database via the network communication interface; responsively generate updated output instructions based on the update instructions and a value of the variable, the updated output instructions comprising at least one field enhancement of the customized databases generated by computing the output instructions in accordance with the variable as updated in response to the update instructions; store the updated output instructions in the customized databases, the updated output instructions being immediately verifiable by the remote computing device via the website; generate updated confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the updated output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the updated confirmation instructions can be used to later verify a validity of the updated output instructions available from the website; transmit the updated confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage on a blockchain thereof, the updated confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website; generate a plurality of additional updated confirmation instructions generated from additional updated output instructions that relate to additional update instructions received from external sources; and transmit the updated output instructions with the additional updated output instructions as a second batch submission, at a later time than the storage of the updated confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the updated output instructions and the additional updated output instructions such that consumed processing power is lower than if the updated output instructions and the additional updated output instructions were transmitted separately to the blockchain data storage system, where the updated output instructions and the additional updated output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, and the updated output instructions are verifiable by any remote computing device using the updated confirmation instructions” (claim 2), “The enhanced memory system of claim 11, the specially programmed processing instructions further enabling the processor to: transmit, to the remote computing device in response to the processing request, a display of form data that automatically populates one or more templates with terms of a contract for at least one of a sale and license to the royalty rights stored in the customized databases; and receive a completed form from the remote processing device via the network communication interface, the completed form including field enhancements to the customized databases related to the user, where the completed form is used at least in part to generate the output instructions” (claim 16) and “The enhanced memory system of claim 11, the specially programmed processing instructions further enabling the processor to: determine a demand rank of the copyrighted work relative to other copyrighted works; and update the demand rank for the copyrighted work on the website” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receive, responsively generate, store, generate, transmit, determine and update steps) in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 3, the limitations of “The enhanced memory system of claim 1, where the network server system is used in conjunction with at least one of: financial services, banking services, investment services, exchange trading services, currency exchange services, contract recordation services, purchase verification and fulfillment operations, cargo tracking systems, medical record storage, electronic voting systems, census recording, government records storage, and data integrity storage services”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the network server system (and what it is used in conjunction with) in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claims 4 & 6, the limitations of “The enhanced memory system of claim 1, where the confirmation instructions and the output instructions are separately written to a publicly-accessible blockchain maintained by the blockchain distributed storage system” (claim 4) and “The enhanced memory system of claim 5, where the output instructions relate to generating a contract involving the purchase transaction for output to a display of the remote processing device” (claim 6), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the confirmation instructions and the output instructions in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 5, the limitations of “The enhanced memory system of claim 4, where the processing request relates to a purchase transaction initiated by the user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the processing request in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 7, the limitations of “The enhanced memory system of claim 6, where the checksum value and the hash value are used to confirm that the output instructions as stored in the blockchain distributed storage system have not been altered since they were generated by the network server system”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the checksum & hash value in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 8, the limitations of “The enhanced memory system of claim 5, where the user maintains an electronic wallet on the blockchain”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component comprising merely abstract software code or software per se of the electronic wallet in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 9, the limitations of “The enhanced memory system of claim 8, where the update instructions relate to a transfer of a currency value to the electronic wallet in accordance with the output instructions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the update instructions (and what they relate to) in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 10, the limitations of “The enhanced memory system of claim 9, wherein the currency value comprises a cryptocurrency value”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the currency value in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 11, the limitations of “The enhanced memory system of claim 5, where the purchase transaction relates to purchasing a fractional ownership interest in royalty rights to a copyrighted work”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the purchase transaction in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 12, the limitations of “The enhanced memory system of claim 11, where the variable comprises a value determined in accordance with a measured demand for the copyrighted work”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the variable in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claims 13-14, the limitations of “The enhanced memory system of claim 11, where the copyrighted work comprises a musical work” (claim 13) and “The enhanced memory system of claim 13, where the musical work comprises a sound recording” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the copyrighted work and the musical work in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 15, the limitations of “The enhanced memory system of claim 14, where the value is determined in accordance with a measured demand of the musical work relative to other musical works”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the value in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
In claim 17, the limitations of “The enhanced memory system of claim 11, where the update instructions relate to a distribution of royalty payments for the copyrighted work”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the update instructions in a method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson et al., U.S. Pat. Pub. 2018/0025442 A1 (“Isaacson”).
As to claim 1, Isaacson teaches, suggests and discloses: 
“An enhanced computer memory system” (see, e.g., Isaacson, FIG. 1A (“computer system architecture 100”); para. [0086] (describing FIG. 1A)) “for use in improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power” (see, e.g., Isaacson, paras. [0022], [0319] (“cryptocurrency network”); [0035], [0038]-[0039], [0042], [0097], [0101], [0150], [0162], [0164], [0168]-[0169], [0226], [0229], [0260], [0289], [0324], [0325]-[0326] (“over a network”, “network”, “network based location”, “payment network”, “network of computers”, “network [computing] environment”, “communications network”); [0074]-[0075], [0094]-[0095], [0118], [121], [0130], [0242] (“peer to peer network”); [0076], [0097]-[0098] (“network participants (called “nodes”)”, “network of communication nodes”, “Network nodes”)).
 “comprising: a network server system” (see, e.g., Isaacson, paras. [0025], [0112], [0122] [0153], [0155], [0158], [0161], [0163], [0206], [0209], [0211] (“network server” and “Network servers 1110” in FIG. 11, “network[-based] payment server”); [0108] (“server 210” in FIG. 2); [0026] (“network based entity” and “network entity”). 
“having at least one processor in operative connection with electronic memory for storing specially-programmed processing instructions” (see, e.g., Isaacson, paras. [0086] (“The processor 110 can include any general purpose processor and a hardware module or software module/service…stored in storage device 130, configured to control the processor 110 as well as a special-purpose processor where software instructions are Incorporated into the actual processor design.”); [0324] (describing computer-readable memories storing computer-executable instructions)) and customized databases” (see, e.g., Isaacson, para. [0108]-[0109] (“network-based database 214” and “database of payment and delivery data”); [0118] (“other database 226”); [0146] (“product database”); [0148] (“database of products”)) “that are processed by the processor”.
“and a network communication interface for communicating processing instructions and requests between the network server system and remote computing devices over the communication network” (see, e.g., Isaacson, para. [0221] (discussing a “communication interface” for communication between a merchant or network server system and the user or remote computing devices over the communication network)).
“the network server system further hosting a publicly-accessible website having a network address on the communication network , the website causing a graphical user interface to be displayed on displays of the remote processing devices for submitting instructions and requests there-through and presenting immediate confirmations thereon”. See, e.g., Isaacson, paras. [0035] (“The method includes presenting, on a graphical user interface, a presentation, the presentation being received from a site over a network… The graphical user interface can be associated with a browser or an application.”); [0038] (“The method in this context includes transmitting, for viewing on a graphical user interface, a presentation, the presentation being transmitted from a site over a network to a device having the graphical user interface, and receiving, via the network and from a user, an interaction with the presentation.”); [0039] (“In another aspect, a method includes presenting, on a graphical user interface, a presentation, the presentation being received from a site over a network and receiving, via the user interface and from a user, an interaction with the presentation”); [0164] (“In yet another aspect which relates to processing from a browser or application standpoint, an example method includes presenting, on a graphical user interface, a presentation, the presentation being received from a site over a network, receiving, via the user interface and from a user, an interaction with the presentation… The graphical user interface can be associated with a browser or an application”); [0168]-[0169] (similar disclosure).
“the network server system allowing remote computing devices of a plurality of users visiting the website to transmit processing requests to, and responsively receive output instructions from, the network server system via the network communication interface over the communication network, the processing requests and output instructions stored in the customized databases and immediately accessible via the website thereafter”. See, e.g., Isaacson, paras. [0022] (“The amount can be obtained through data transmitted through the browser payment request API.”); [0124], [0271]-[0272], [0319] (similar disclosure); [0121] (“Accordingly, another aspect of this disclosure with the browser 206 acting as an agent to make the entire purchasing transaction easier, could include a peer to peer network that…could send the confirmation to the browser 206 which can take further steps such as initiating a message transmitted to the buyer via their cell phone, via email, or via another payment request API interface”); [0140] (“Any interaction that is needed for a respective wallet to be able to transmit or receive a cryptocurrency payment can be managed via the browser payment request API and/or the payment handler API”); [0168] (“transmitting, to an application programming interface, a request for payment account data of the user.”). 
“the network server system further communicating with a blockchain distributed storage system via the network communication interface for selectively and verifiably storing output instructions generated by the network server system in response to processing requests received from the plurality of remote computing devices, the blockchain distributed storage system being accessible to the remote computing devices over the Internet separately from the website”. See, e.g., Isaacson, paras. [0041] (“The account can be stored on a blockchain as well.”); [0091] (“Any currency in which transactions are stored on a blockchain via this process can apply.”); [0098] (“The blockchain is a distributed database--to achieve independent verification of the chain of ownership of any and every bitcoin amount, each network node stores its own copy of the blockchain.”); [0103] (“All that exists are only records of transactions between different addresses, with balances that increase and decrease in their records that are stored on the blockchain.”); [0225] (“The wallet can also store a record of the amount of altcoin you control on the blockchain ledger.”); [0242] (“Another aspect could be using the blockchain to store and maintain knowledge about browser API transactions. A blockchain 2308 is a distributed database that maintains a continuously growing list of ordered records called blocks.”); [0250] (“Further, the blockchain may be identified by the user identity and thus multiple accounts could be associated with the user and stored on the same blockchain. Other data such as the user's body model which stores their shirt, pants, shoe sizes and other body related data can also be stored in the blockchain.”); [0252] (“Further, the information that can be stored in the browser, such as payment account, address, etc., can be stored on the blockchain and accessed from the browser. A separate API could also be called to a service which stores that information on the blockchain and returns the payment account data, a token, address information, name, etc. Thus, the blockchain could hold the information rather than the browser…Using this approach, an individual could store in one blockchain their payment information, address, etc. and any site that needed that payment information could securely access it through the appropriate API. A digital wallet on a device could be the mechanism to access the blockchain with the information. The browser (any time "browser" is used it also can cover a user interface or an agent for the merchant), once it receives an API request, could identify that rather than having a visa account stored in the browser, that the blockchain digital wallet (or access agent) is to be used to obtain the information.”).     
“the specially programmed processing instructions providing an improvement that enables the processor of the network server system to:” (see, e.g., Isaacson, para. [0086])
“receive a processing request from a remote computing device via the website”. See, e.g., Isaacson, Abstract (“receiving, from a site, at a browser and via the payment request application programming interface, a request associated with a potential purchase”); paras. [0012] (“receiving, from a site, at a browser and via a browser payment request application programming interface that defines a protocol for communicating data between the site and the browser, a request associated with a potential purchase”); [0019], [0025]-[0027], [0031]-[0032], [0034]-[0035], [0039], [0116], [0122], [0138], [0164], [0168]-[0169], [0180], passim (similar disclosure on receiving a processing request from a remote computing device via a website).
“store the processing request in the customized databases, where receipt of the processing request is immediately verifiable by the remote computing device via the website”. See, e.g., Isaacson, para. [0152] (“The merchant site, at the appropriate state in which the user may make a purchase, can submit a request through the API for payment data which can be provided as stored by the browser or agent for simplifying the purchasing process.”).
“determine output instructions based on the processing request received from the remote computing device, the output instructions comprising at least one field enhancement of the customized databases generated by computing the processing request in accordance with a variable stored in the customized databases referenced by the processing request”. See, e.g., Isaacson, para. [0084] (“In this case, Alice's wallet identification would be received via the API, an amount would be provided, and the information delivered to the merchant wallet with instructions to populate the data fields of the wallet and carry out the transaction of transferring the change amount from the merchant wallet to Alice's wallet.”); [0179] (“Accordingly, any such action that needs to be taken manually in order for a user to transfer a cryptocurrency from their cryptocurrency wallet can be handled via an instruction from the payment request API with the browser acting as the agent with the necessary stored information, or received information via the API for populating necessary data fields.”); [0219] (“For example, the attributes or instructions associated with a text field can instruct the browser to request search data via the API 2202.”).
“store the output instructions in the customized databases, the output instructions being immediately verifiable by the remote computing device via the website”. See, e.g., Isaacson, paras. [0086] (“The processor 110 can include any general purpose processor and a hardware module or software module/service, such as service 1 132, service 2 134, and service 3 136 stored in storage device 130, configured to control the processor 110 as well as a special-purpose processor where software instructions are incorporated into the actual processor design.”); [0179] (“Accordingly, any such action that needs to be taken manually in order for a user to transfer a cryptocurrency from their cryptocurrency wallet can be handled via an instruction from the payment request API with the browser acting as the agent with the necessary stored information [stored in the above disclosed databases], or received information via the API for populating necessary data fields.”); [0324] (“Examples within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage devices for carrying or having computer-executable instructions or data structures stored thereon…[e.g.,] any other device which can be used to carry or store desired program code in the form of computer-executable instructions, data structures, or processor chip design.”).
“generate confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the confirmation instructions can be used to verify a validity of the output instructions”. See, e.g., Isaacson, paras. [0201] (“The merchant site can receive the confirmation of the payment for the product as well as receive automatic instructions or other cryptocurrency data to enable the merchant cryptocurrency wallet to be able to receive the payment from the payment service.”); [0240] (“The instruction or confirmation of that commitment by the purchaser can be transmitted with 1 Bitcoin to a smart contract 2308, operating on a blockchain”); [0092] (“The first transaction 172 illustrates Owner 1's public-key 178, a hash 180 and owner 0's signature 182. Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner [e.g., checksum value] and adding these to the end of the coin. A payee can verify the signatures that verify the chain of ownership. Owner 1 verifies their public key and signs the transaction with owner 1's private key which becomes owner 1's signature as part of transaction 174. Owner 2's public-key 184 is hashed 186 with data from the first transaction 172 and with the owner 1 signature 188.”); [0093] (similar disclosure with hash 192); [0095] (“Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash.”); [0162] (“Reading, verifying, and processing payment information can involve one or more cryptographic steps such as calculating an SHA-1 hash, reading and validating a PKCS #7 signature, and performing elliptic curve Diffie-Hellman key exchange.”).  
“transmit the confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage, the confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website”. See, e.g., Isaacson, paras. [0240] (“The instruction or confirmation of that commitment by the purchaser can be transmitted with 1 Bitcoin to a smart contract 2308, operating on a blockchain technology [clearly transmitting the confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage]”); [0252] (“Further, the merchant site could also access the information from the blockchain as well through an API directly to the blockchain rather than through the browser functionality [clearly the confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website]. Using this approach, an individual could store in one blockchain their payment information, address, etc. [also clearly transmitting the confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage] and any site that needed that payment information could securely access it through the appropriate API.”).
“generate a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests received from a plurality of additional remote computing devices via the network communication interface; and”. See above disclosures from Isaacson involving confirmation instructions and output instructions and for “a plurality of additional remote computing devices”: see, e.g., Isaacson, paras. [0206] (“plurality of cryptocurrency wallets” on a plurality of user remote computing devices); [0217] (“plurality of merchant wallets” on a plurality of merchant remote computing devices); [0219] (“mobile devices”); [0326] (plurality of remote computing devices e.g., “hand-held devices”).
“transmit the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the output instructions and the additional output instructions such that consumed processing power is lower than if the output instructions and the additional output instructions were transmitted separately to the blockchain data storage system, where the output instructions and the additional output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, and the output instructions are verifiable by any remote computing device using the confirmation instructions, whereby”. See, e.g., Isaacson, paras. [0098] (“Network nodes can validate transactions, add them to their copy of the ledger, and then broadcast these ledger additions to other nodes. The blockchain is a distributed database--to achieve independent verification of the chain of ownership of any and every bitcoin amount, each network node stores its own copy of the blockchain [and the output instructions are verifiable by any remote computing device using the confirmation instructions]. Approximately six times per hour, a new group of accepted transactions [batch submission], a block, is created, added to the blockchain, and quickly published to all nodes [transmit the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the output instructions and the additional output instructions...where the output instructions and the additional output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, see above, and the output instructions are verifiable by any remote computing device using the confirmation instructions, see above disclosures].”); [0101] (“A lightweight client is a standalone email client that connects to a mail server for access to a mailbox. It would store the user's bitcoins, but it needs a third-party-owned server to access the network and make the transaction. Lightweight clients consult a full client to send and receive transactions without requiring a local copy of the entire blockchain (see simplified payment verification--SPV). This makes lightweight clients much faster to set up and allows them to be used on low-power, low-bandwidth devices such as smartphones [such that consumed processing power is lower than if the output instructions and the additional output instructions were transmitted separately to the blockchain data storage system].”). 
“the network server system, the remote computing devices and the blockchain distributed storage system form, via implementation of specially-programmed processing instructions, an improved distributed computing network that provides immediate availability of confirmation of processing requests and permanent storage of output instructions generated from received processing requests in a manner that conserves bandwidth and lowers consumed processing power”. See, e.g., Isaacson, para. [0101] (“A lightweight client is a standalone email client that connects to a mail server for access to a mailbox. It would store the user's bitcoins, but it needs a third-party-owned server to access the network and make the transaction. Lightweight clients consult a full client to send and receive transactions without requiring a local copy of the entire blockchain (see simplified payment verification--SPV). This makes lightweight clients much faster to set up and allows them to be used on low-power, low-bandwidth devices such as smartphones [[0101] (“A lightweight client is a standalone email client that connects to a mail server for access to a mailbox. It would store the user's bitcoins, but it needs a third-party-owned server to access the network and make the transaction. Lightweight clients consult a full client to send and receive transactions without requiring a local copy of the entire blockchain (see simplified payment verification--SPV). This makes lightweight clients much faster to set up and allows them to be used on low-power, low-bandwidth devices such as smartphones [in a manner that conserves bandwidth and lowers consumed processing power].”).
As to claim 19, Isaacson also teaches, suggests and discloses an “enhanced computer memory system for use in improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power, comprising: a network server system having at least one processor in operative connection with electronic memory for storing specially-programmed processing instructions and customized databases that are processed by the processor, and a network communication interface for communicating processing instructions and requests between the network server system and remote computing devices over the communication network, the remote computing devices comprising at least one of a personal computing device and a smartphone, the network server system further hosting a publicly-accessible website having a network address on the communication network, the website causing a graphical user interface to be displayed on displays of the remote processing devices for submitting instructions and requests there-through and presenting immediate confirmations thereon; the network server system allowing remote computing devices of a plurality of users visiting the website to transmit processing requests to, and responsively receive output instructions from, the network server system via the network communication interface over the communication network, the processing requests and output instructions stored in the customized databases and immediately accessible via the website thereafter; the network server system further communicating with a blockchain distributed storage system via the network communication interface for selectively and verifiably storing output instructions generated by the network server system in response to processing requests received from the plurality of remote computing devices, the blockchain distributed storage system being accessible to the remote computing devices over the communication network separately from the website; the specially programmed processing instructions providing an improvement that enables the processor of the network server system to:receive a processing request from a remote computing device via the website; store the processing request in the customized databases, where receipt of the processing request is immediately verifiable by the remote computing device via the website; determine output instructions based on the processing request received from the remote computing device, the output instructions comprising at least one field enhancement of the customized databases generated by computing the processing request in accordance with a variable stored in the customized databases referenced by the processing request; store the output instructions in the customized databases, the output instructions being immediately viewable by the remote computing device via the website; generate confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the confirmation instructions can be used to verify a validity of the output instructions stored by the website; transmit the confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage, the confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website; generate a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests received from a plurality of additional remote computing devices via the network communication interface; and transmit the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the output instructions and the additional output instructions on a publicly-accessible blockchain, such that consumed processing power is lower than if the output instructions and the additional output instructions were transmitted separately to the blockchain data storage system, where the output instructions and the additional output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, and the output instructions are verifiable by any remote computing device using the confirmation instructions.” See portions of Isaacson cited above for the nearly identical claim limitations in claim 1. For “a personal computing device and a smartphone” see Isaacson, paras. [0076], [0101], [0228]; for “publically-accessible blockchain” see Isaacson, paras. [0014], [0094], [0097], [0244], [0260] (describing blockchain as a “vast public ledger”, “public ledger”, or using the terms “blockchain public ledger” or “public permissionless Blockchain”).
As to claim 20, Isaacson also teaches, suggests and discloses a “method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power, including a network server system having at least one processor in operative connection with electronic memory for storing specially-programmed processing instructions and customized databases that are processed by the processor, and a network communication interface for communicating processing instructions and requests between the network server system and remote computing devices over the communication network, the network server system further hosting a publicly-accessible website having a network address on the communication network, the website causing a graphical user interface to be displayed on displays of the remote processing devices for submitting instructions and requests there-through and presenting immediate confirmations thereon, the method comprising: receiving a processing request from a remote computing device via a website; storing the processing request in a customized database, where receipt of the processing request is immediately verifiable by the remote computing device via the website; determining output instructions based on the processing request received from the remote computing device, the output instructions comprising at least one field enhancement of the customized database generated by computing the processing request in accordance with a variable stored in the customized database that is referenced by the processing request; storing the output instructions in the customized database, the output instructions being immediately verifiable by the remote computing device via the website; generating confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the confirmation instructions can be used to verify a validity of the output instructions; transmitting the confirmation instructions via a network communication interface to a blockchain distributed storage system for permanent and unalterable storage, the confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website; generating a plurality of additional confirmation instructions generated from additional output instructions that relate to additional processing requests received from a plurality of additional remote computing devices via the network communication interface; and transmitting the output instructions with the additional output instructions as a batch submission, at a later time than the storing of the confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the output instructions and the additional output instructions such that consumed processing power is lower than if the output instructions and the additional output instructions were transmitted separately to the blockchain data storage system, where the output instructions and the additional output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, and the output instructions are verifiable by any remote computing device using the confirmation instructions.” See Isaacson above for the nearly identical claim limitations in claim 1.
As to claim 2, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 1, the specially programmed processing instructions further enabling the processor to: receive, from an external data source, update instructions for updating the variable in the customized database via the network communication interface; responsively generate updated output instructions based on the update instructions and a value of the variable, the updated output instructions comprising at least one field enhancement of the customized databases generated by computing the output instructions in accordance with the variable as updated in response to the update instructions; store the updated output instructions in the customized databases, the updated output instructions being immediately verifiable by the remote computing device via the website; generate updated confirmation instructions by calculating at least one of a checksum value and a hash value from at least a portion of the updated output instructions, where the confirmation instructions comprise a smaller data size than a data size of the output instructions in order to preserve network bandwidth usage, where the updated confirmation instructions can be used to later verify a validity of the updated output instructions available from the website; transmit the updated confirmation instructions via the network communication interface to the blockchain distributed storage system for permanent and unalterable storage on a blockchain thereof, the updated confirmation instructions thereafter being accessible by the remote computing device from the blockchain distributed storage system over the communication network without accessing the website; generate a plurality of additional updated confirmation instructions generated from additional updated output instructions that relate to additional update instructions received from external sources; and transmit the updated output instructions with the additional updated output instructions as a second batch submission, at a later time than the storage of the updated confirmation instructions, via the network communication interface to the blockchain distributed storage system for permanently and unalterably storing the updated output instructions and the additional updated output instructions such that consumed processing power is lower than if the updated output instructions and the additional updated output instructions were transmitted separately to the blockchain data storage system, where the updated output instructions and the additional updated output instructions are thereafter publicly accessible via the blockchain distributed storage system without accessing the website, and the updated output instructions are verifiable by any remote computing device using the updated confirmation instructions”. See Isaacson above for the nearly identical limitations in claim 1; for “update instructions” see e.g., Isaacson, paras. [0037], [0039] (“update information”); [0110], [0139], [0157], [0167], [0169], [0176], [0206], [0232], [0251], [0260], [0268], [0302] (disclosing updating or modifying data or update instructions).
As to claim 3, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 1, where the network server system is used in conjunction with at least one of: financial services, banking services, investment services, exchange trading services, currency exchange services, contract recordation services, purchase verification and fulfillment operations, cargo tracking systems, medical record storage, electronic voting systems, census recording, government records storage, and data integrity storage services”. See, e.g., Isaacson, paras. [0260] (“However, the smart contract coding combined with the potential of the Blockchain to interact with multiple financial systems, cryptocurrency wallets, user accounts, and so forth, enable a new era of managing financial transactions.”); [0283] (“The data 2310 shown in FIG. 23 can represent any kind of data associated with fraud prevention. Such data can include negative list, information from financial institutions in which a financial and from institution can cooperate or provide information to identify a fraud attempt reduce loss and costs associated with chargebacks.”); [0286] (“Thus, recording real estate deeds, medical information, software purchases, and so forth involve information and records that can be managed or recorded or tracked via a smart contract.”).
As to claim 4, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 1, where the confirmation instructions and the output instructions are separately written to a publicly-accessible blockchain maintained by the blockchain distributed storage system”. See above disclosures from Isaacson involving storing data on the blockchain, which can be separately done, e.g., para. [0240] for confirmation instructions and [0252] for output instructions involving user payment data.
As to claim 5, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 4, where the processing request relates to a purchase transaction initiated by the user”. See above disclosures from Isaacson disclosing that the “request” is a “request associated with a potential purchase” (Abstract).
As to claim 6, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 5, where the output instructions relate to generating a contract involving the purchase transaction for output to a display of the remote processing device”. See, e.g., Isaacson, para. [0119] (“One aspect disclosed herein is a smart contract used in connection with a payment request API user interface. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication) or as an option selected by the user, which data is stored in the browser. The interface 300 may also just include a notice that the transaction will be managed through a smart contract. In one aspect, if additional data is needed to manage the process using a smart contract, a further interface can be presented or fields can be presented which enable the user to provide the information needed for the smart contract to function.”); [0262], [0263], [0265], [0280], [0286]-[0287], [0322] (similar disclosures involving interfaces displaying details of smart contracts).
As to claim 7, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 6, where the checksum value and the hash value are used to confirm that the output instructions as stored in the blockchain distributed storage system have not been altered since they were generated by the network server system”. See disclosures above involving “checksum value” and “hash value” from Isaacson for claim 1; see also para. [0240] (“By design, blockchains are inherently resistant to modification of the data--once recorded, the data in a block cannot be altered retroactively.”).
As to claim 8, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 5, where the user maintains an electronic wallet on the blockchain”. See, e.g., Isaacson for countless disclosures of an electronic wallet used on the blockchain, e.g., “cryptocurrency wallet” in Abstract, paras. [0012]-[0013].
As to claim 9, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 8, where the update instructions relate to a transfer of a currency value to the electronic wallet in accordance with the output instructions”. See, e.g., Isaacson, para. [0012] (“The method further includes receiving, based on the confirmation from the user and via the browser payment request application programming interface, cryptocurrency payment information for the potential purchase and populating a cryptocurrency wallet with the cryptocurrency payment information to enable the cryptocurrency wallet to make a payment.”).
As to claim 10, Isaacson also teaches, suggests and discloses the limitations of “The enhanced memory system of claim 9, wherein the currency value comprises a cryptocurrency value”. See Isaacson for countless disclosures of cryptocurrency, e.g., Abstract (“The method includes retrieving via the API cryptocurrency payment information for the potential purchase and populating a cryptocurrency wallet with the cryptocurrency payment information for automatic payment.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al., U.S. Pat. Pub. 2018/0025442 A1 (“Isaacson”) in view of Zadeh et al., U.S. Pat. Pub. 2018/0204111 A1 (“Zadeh”).
As to claim 11, although Isaacson teaches, suggests and discloses all the limitations of claim 5, which claim 11 depends on, as well as the “purchase transaction”, Isaacson does not specifically or expressly disclose the limitations of “The enhanced memory system of claim 5, where the purchase transaction relates to purchasing a fractional ownership interest in royalty rights to a copyrighted work”.
Zadeh cures this deficiency because Zadeh teaches, suggests and discloses all of the above recited limitations of claim 11, namely, “where the purchase transaction relates to purchasing a fractional ownership interest in royalty rights to a copyrighted work”. See, e.g., Zadeh, paras. [2423] (“In one embodiment, the user determines or sets…if he gets any royalty or fee or licensing for usage of his data (and how much or based on what metrics)”); [2817] (“In one embodiment, a fraction of Pay-for-Click or commission amount from the advertiser for the services of the ad network/See & Shop platform is provided, for example, as point(s) to user, e.g., up to the value of the item. As more consumers click on the ads or make purchases at the merchant based on the referral or ads, the user earns more point corresponding to the match provided by the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Isaacson’s disclosure of an enhanced memory computer system and method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power with Zadeh’s disclosure of “where the purchase transaction relates to purchasing a fractional ownership interest in royalty rights to a copyrighted work” in order to teach, suggest and disclose all of the limitations recited by claim 11. The motivation to combine Isaacson with Zadeh would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of having a purchase transaction relate to a fractional ownership interest in royalty rights to a copyrighted work in the known enhanced memory computer system and method for improving a distributed data communication network that provides transparent access to securely-recorded data while minimizing network bandwidth usage and consumed processing power) to yield predictable results and a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Isaacson with Zadeh would be particularly advantageous in integrating methods and systems “for processing cryptocurrency payments via a payment request application programming interface” (Isaacson, Abstract) with methods and systems to provide “a fraction of Pay-for-Click or commission amount from the advertiser for the services of [a copyrighted] ad network/See & Shop platform” (Zadeh, para. [2817]) to ultimately teach, suggest and disclose all the limitations of claim 11.
As to claim 12, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 11, where the variable comprises a value determined in accordance with a measured demand for the copyrighted work”. See, e.g., Zadeh, paras. [1573] (discussing demands, demand pressure for systems); [2804] (demand of less CPM (cost per impression) about copyrighted ads on webpages); [2817] (“As more consumers click on the ads or make purchases at the merchant based on the referral or ads, the user earns more point corresponding to the match provided by the user [value determined in accordance with measured demand for the copyrighted work, e.g., copyrighted ad].”); [2833] (“product demand forecast to matched merchant, based on the traffic, bid, and heuristics” and “demand forecast”); [2834] (“demand (of advertiser for the webpage ad or of publisher for a particular merchant/catalog item(s)” e.g., both being copyrighted works); [3211] (demand as a trigger). 
As to claims 13-14, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 11, where the copyrighted work comprises a musical work” (claim 13) and “The enhanced memory system of claim 13, where the musical work comprises a sound recording” (claim 14). See, e.g., Zadeh, paras. [0741] (music recognition from songs in “categories of music (e.g., classic, rock, and the like)”); [1220] (“the search engine tracks the music…that the user downloads, buys, rents, listens”); [2265] (“library of songs or music”); [2266] (“retrieval of original songs or music…finding copyright infringers or trademark infringers on similar songs automatically on the web…which are all good for movie and music recording industries”); [2486] (“to find the musician or song or music album”); [2728] (“music industry”).
As to claim 15, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 14, where the value is determined in accordance with a measured demand of the musical work relative to other musical works”. See disclosure above of “measured demand” from Zadeh above and combine it with the ability to measure purchases/trends based on tracking of music the user downloads, buys, rents, listens to. See also, e.g., Zadeh, para. [1316] (“In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music”). 
As to claim 16, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 11, the specially programmed processing instructions further enabling the processor to: transmit, to the remote computing device in response to the processing request, a display of form data that automatically populates one or more templates with terms of a contract for at least one of a sale and license to the royalty rights stored in the customized databases; and receive a completed form from the remote processing device via the network communication interface, the completed form including field enhancements to the customized databases related to the user, where the completed form is used at least in part to generate the output instructions”. See, e.g., Isaacson, para. [0287] (“Rather than the user choosing particular terms for smart contract, the data that is available via the payment request API interface can be easily accessed to essentially pre-populate necessary input in order to establish the terms of a smart contract for particular interaction.”) combined with disclosures involving royalty rights and music/songs in the music industry from Zadeh above.
As to claim 17, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 11, where the update instructions relate to a distribution of royalty payments for the copyrighted work”. See, e.g., Zadeh, para. [2423] (“the user determines or sets… if he gets any royalty or fee or licensing for usage of his data (and how much or based on what metrics)”). 
As to claim 18, Isaacson in view of Zadeh also teaches, suggests and discloses all the limitations of “The enhanced memory system of claim 11, the specially programmed processing instructions further enabling the processor to: determine a demand rank of the copyrighted work relative to other copyrighted works; and update the demand rank for the copyrighted work on the website”. See, e.g., Zadeh, para. [0743] (“In one embodiment, e.g., in music recognition, similar fuzzy description of music is used to determine/search/find the candidates from the music library (or metadata) with best match(es) and/or rankings [also combined with the disclosures of measuring demand above].”); [1304] (“In one embodiment, famous names and titles are stored and indexed or ranked separately, for fast and efficient access…Other choices can be ranked as a list (with some membership value), but the ranking can be changed based on the context, e.g. prior sentences, history, background, speaker, audience, or the location of the conversation [as well as demand].”); [1318] (ranking algorithm for search results involving the Wall Street Journal or an American football team, which can use demand applied to music); [1329] (discussing page ranks based on demand of visitors, which can be applied to consumers and music); [1563] (adaptive peer ranking parameter); [2425] (ranking players based on standing in community or social network); [2437] (ranking movies and movie scenes); [2617] (ranking comments); [2618] (ranking topics); [2637] (ranking popular people, popular comments, popular commentators, which can be extended to popular music); [2786] (ranking merchants and catalog items, which can be extended to music); [2848] (ranking of websites and images).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695

January 16, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 23, 2021